Case 4:20-cv-10053-JEM Document 1 Entered on FLSD Docket 05/20/2020 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   KEY WEST DIVISION


 AIMBRIDGE HOSPITALITY, LLC,

                  Petitioner,
 vs.

 ZURICH AMERICAN INSURANCE
 COMPANY,

             Respondent.
 _________________________/

                 PETITION FOR APPOINTMENT OF A NEUTRAL UMPIRE

          COMES       NOW,      Petitioner,   AIMBRIDGE         HOSPITALITY,      LLC,    (hereinafter

 “AIMBRIDGE”), by and through the undersigned counsel, and hereby files this Petition for

 Appointment of a Neutral Umpire, and in support thereof states as follows:

                                       Jurisdictional Averments

       1. At all times material to this action, AIMBRIDGE, was and is a corporation organized and

          existing under the laws of the State of Texas, with its principal place of business in Plano,

          Texas, qualified to do business in Florida, and at all times material hereto conducting

          business in Monroe County, Florida, and within the territorial jurisdiction of this Court.

       2. At all times material to this action, upon information and belief, Respondent, ZURICH

          AMERICAN INSURANCE COMPANY (hereinafter “ZURICH”), was and is a Foreign

          Profit Corporation organized and existing under the laws of Illinois, qualified to do

          business in Florida, and at all times material hereto conducting business in Monroe County,

          Florida, and within the territorial jurisdiction of this Court.
Case 4:20-cv-10053-JEM Document 1 Entered on FLSD Docket 05/20/2020 Page 2 of 4



    3. At all times material to this action, AIMBRIDGE was the named insured under a business

       provider insurance policy issued by ZURICH, bearing policy number ERPO 192106-01,

       with effective dates of coverage from March 1, 2017 through March 1, 2018 (hereinafter

       “the Policy”).

    4. The Policy provides property insurance covering for premises located at 82749 Overseas

       Highway, Islamorada, Florida, 33036 (hereinafter “Hadley House”), and 84951 Overseas

       Hwy, Islamorada, Florida, 33036 (hereinafter “Harbor Lights”).

    5. This action is a dispute concerning the amount of loss at the two Islamorada, Florida,

       properties owned by Petitioner and insured by Respondent.

    6. This action is a suit between citizens of different states in which the amount in controversy,

       exceeds the sum of $75,000.00, exclusive of interest, costs and attorneys’ fees.

    7. This Honorable Court has original jurisdiction based upon diversity of citizenship, as

       provided in 28 U.S.C. §1332.

                                           General Averments

    8. On or about September 11, 2017, Hadley House and Harbor Lights were damaged as a

       result of the hurricane winds, wind-driven rain, water and flood waters of Hurricane Irma.

    9. AIMBRIDGE presented claims for its damage to ZURICH for loss and damage caused by

       the hurricane under claim number 5630010464 (Hadley House) and claim number

       5630010466 (Harbor Lights).

    10. AIMBRIDGE disagreed with ZURICH’s evaluation of the amount of the loss and invoked

       the appraisal provision of the Policy.

    11. A copy of the Policy is attached hereto as Exhibit “A.”




                                            Page 2 of 4
Case 4:20-cv-10053-JEM Document 1 Entered on FLSD Docket 05/20/2020 Page 3 of 4



    12. Pursuant to the terms and conditions of the Policy, AIMBRIDGE appointed its appraiser,

        and Zurich appointed its appraiser.

    13. The parties’ appraisers have been unable to reach an agreement as to the selection of a

        neutral umpire, in part due the parties’ contentions concerning the proposed umpires’

        impartiality.

    14. The Policy specifically provides that the parties’ sole remedy following a failure to agree

        is to petition a court of record in the jurisdiction where the appraisal is pending:

        APPRAISAL: If the Insured and the Company fail to agree on the value of
        the property or the amount of loss, each will, on the written demand of
        either, select a competent, disinterested, and impartial appraiser, who has no
        direct or indirect financial interest in the claim […] The appraisers will first
        select a competent, disinterested and impartial umpire. If the appraisers fail
        to agree upon an umpire within 15 days then, on the request of the Insured
        or the Company, a judge of a court of record in the jurisdiction in which the
        appraisal is pending will select the umpire.

        See Exhibit “A,” pg. 32 of 44.

    15. As a result, this Petition for Appointment of a Neutral Umpire seeks this Honorable Court’s

        selection of a “competent, disinterested and impartial umpire” to resolve any differences

        amongst the parties’ appraisers for the claims at Hadley House and Harbor Lights.

    WHEREFORE, Petitioner, AIMBRIDGE HOSPITALITY, LLC, hereby moves this

 Honorable Court to select an umpire for the appraisal of Petitioner’s pending claims.

    DATED this 20th day of May, 2020.


                                                       Respectfully submitted,

                                                       /s/ Matthew L. Baldwin
                                                       Matthew L. Baldwin, Esq.
                                                       Fla. Bar No.: 27463
                                                       Email: Matthew@VargasGonzalez.com
                                                       Cassandra Milnes
                                                       Fla. Bar No.: 118812

                                              Page 3 of 4
Case 4:20-cv-10053-JEM Document 1 Entered on FLSD Docket 05/20/2020 Page 4 of 4



                                            Email: Cmilnes@VargasGonzalez.com

                                            Vargas Gonzalez Hevia Baldwin, LLP
                                            Attorneys for Plaintiff
                                            815 Ponce de Leon Blvd., Third Floor
                                            Coral Gables, Florida 33134
                                            Telephone: (305) 631-2528
                                            Facsimile: (305) 631-2741




                                   Page 4 of 4
